DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of anticipatory non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11260527. Although the independent claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12-14  of U.S. Patent No. 11260527 has, word for word, each limitation of claims 1, 13-15 of the present application, with additional limitations that make claims 1, 12-14  of U.S. Patent No. 11260527 more narrow than claims 1, 13-15  of the present application. 
	Due to the word for word match of the limitations in the claims of the present application with the claims of US Patent 1126057, a table below is provided to simplify the analysis. 
17/576406 Claim Numbers
US Patent 1126057 Claim Number
1
1
2
 3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
1
11
11
12
2
13
12
14
13
15
14

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7, 9-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatada et al (US 20170083002; hereinafter referred to as Hatada) in view of Kennedy et al (US 20160008988; hereinafter referred to as Kennedy).
Regarding Claim 1, Hatada teaches a method for controlling a robot (see at least Fig. 31) having a plurality of movement axes and respective drives associated with the movement axes (see at least drive motors 29 in Fig. 1), the method comprising: 
Specifying a weld to be applied by the robot to a contact point (see at least a plurality of weld points set in par. 0009); 
determining a contact stiffness at the contact point (see at least electrode movement speed judgment part calculating the rigidity of the workpiece based on the increase rate of the motor current in par. 0144); and 
slowing down the moving robot by at least one of drives or brakes of the robot to apply the weld to the contact point by the slowing down and/or slowed down robot based on the determined contact stiffness wherein movement of the robot is slowed down before the weld is reached (see at least decreasing movement speed of movable electrode in step 153 in Fig. 31 when rigidity judged to be less than low rigidity value in step 152 and in par. 0145-0146). Note the interpretation is that the weld gun is the end effector of and part of the robot and is controlled to contact the workpiece to calculate the rigidity and then decrease the speed from the original speed in the operation program, then performing the weld operation with the decreased speed. 
Hatada fails to explicitly teach the motors having brakes and specifying forces for each contact point, but Kennedy does teach:
 brakes associated with the movement axes (see at least actuators with brakes in par. 0025) and
specifying a setpoint force to be applied by the robot to a contact point (see at least detecting contact, and then achieving a desired force set-point in par. 0117)
Given that Hatada teaches contact detection via monitoring servomotor currents (see par. 0144 and Fig. 6), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hatada to incorporate the teachings of Kennedy wherein the robot actuators have brakes and the robot is controlled to achieve a set-point contact force against an object. The motivation to incorporate the teachings of Kennedy would be to safely contact an unknown surface in a controlled manner (see par. 0121).
	
Regarding Claim 2, Hatada as modified by Kennedy teaches the method of Claim 1 (see Claim 1 analysis). Hatada further teaches further comprising: 
detecting a current or imminent contact of the contact point by the moving robot (see at least “The calculation part 57 includes an electrode movement speed judgement part 57a which judges the movement speed of the movable electrode based on the state value of the electrode drive motor 34 when the movable electrode 30 has come into contact with a surface of the workpiece W” in par. 0142 interpreted as judging the speed relative to the rigidity in response to detecting contact with a surface of the workpiece); 
wherein slowing down the moving robot by at least one of drives or brakes of the robot to apply the setpoint force to the contact point further comprises slowing down movement of the robot based on the detected contact (see at least decreasing movement speed of movable electrode in step 153 in Fig. 31 when rigidity judged to be less than low rigidity value in step 152 and in par. 0145-0146). 
Regarding Claim 4, Hatada as modified by Kennedy teaches the method of Claim 1 (see Claim 1 analysis). Hatada further teaches wherein the moving robot is only slowed down by its drives and/or brakes to apply the setpoint force to the contact point after the moving robot has contacted the contact point (see at least step 151 occurring before step 153 when the movement speed is decreased in Fig. 31). Note the interpretation is that the robot contacts the workpiece at the weld point to calculate the rigidity of the workpiece. 
Regarding Claim 5, Hatada as modified by Kennedy teaches the method of Claim 2 (see Claim 2 analysis) further comprising: 
	Hatada teaches detecting contact via changes in the servomotor electric current (see par. 0144 and Fig. 6), but fails to teach all of the following, however Kennedy does teach:
detecting a reaction force between the contact point and the robot (see at least 6-axis force/torque sensor at end of manipulator in par. 0057 and force-feedback in par. 0117); wherein detecting the current contact of the contact point is based on the detected reaction force (see at least force feedback compared to desired end-effector force set-points and detecting contact in par. 0117 interpreted as using the force sensor to detect the reaction force between the end effector and an object to detect contact).
Given that Hatada teaches contact detection via monitoring servomotor current fluctuation due to contact with the workpiece (see par. 0144 in Fig. 6), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hatada to incorporate the teachings of Kennedy wherein the robot actuators have brakes and the robot is controlled to achieve a set-point contact force against an object. The motivation to incorporate the teachings of Kennedy would be to safely contact an unknown surface in a controlled manner (see par. 0121).
Regarding Claim 7, Hatada as modified by Kennedy teaches the method of Claim 1 (see Claim 1 analysis). Hatada further teaches further comprising: 
detecting a current movement of the robot (see at least control device calculating the movement speed of the movable electrode in par. 0019); 
wherein slowing down the moving robot by at least one of drives or brakes of the robot to apply the setpoint force to the contact point further comprises slowing down movement of the robot based on the detected movement (see at least “the control device can include an update part which updates the movement speed of the movable electrode set in the operation program based on the movement speed of the movable electrode calculated by the calculation part” in par. 0019 and updating the movement speed including decreasing the movement speed in Fig. 31 step 153).

Regarding Claim 9, Hatada as modified by Kennedy teaches the method of Claim 1 (see Claim 1 analysis). 
Hatada further teaches wherein determining the contact stiffness at the contact point comprises determining the stiffness based on at least one of a stiffness of the contact point or a stiffness of the robot (see at least control device calculating rigidity of workpiece in par. 0144 interpreted as determining the stiffness of the workpiece at the contact point between the movable electrode and the workpiece).

Regarding Claim 10, Hatada as modified by Kennedy teaches the method of Claim 1 (see Claim 1 analysis). Hatada further teaches further comprising: 
detecting at least one electric current fluctuation due to a reaction force between the robot and at least one of the contact point or the environment of the contact point (see at least electric current in par. 0144); 
wherein determining the contact stiffness at the contact point comprises determining the stiffness based on the at least one detected electric current fluctuation due to a reaction force (see at least rigidity of the workpiece calculated in par. 0144).
	Hatada fails to explicitly teach the following, but Kennedy does teach detecting at least one reaction force between the robot and at least one of the contact point or the environment of the contact point (see at least force feedback compared to desired end-effector force set-points and detecting contact in par. 0117 interpreted as using the force sensor to detect the reaction force between the end effector and an object to detect contact).
Given that Hatada teaches contact stiffness detection via monitoring servomotor current fluctuations due to contact with the workpiece (see par. 0144 and Fig. 6), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hatada to incorporate the teachings of Kennedy wherein the robot directly measures reaction force from contact with objects with a force sensor. The motivation to incorporate the teachings of Kennedy would be to safely contact an unknown surface in a controlled manner (see par. 0121).
Regarding Claim 11, Hatada as modified by Kennedy teaches the method of Claim 10 (see Claim 10 analysis). Hatada further teaches wherein the contact stiffness is determined based on the at least one reaction force while the robot contacts the contact point (see at least par. 0144)
Hatada fails to explicitly teach the following, but Kennedy does teach
at least one reaction force is detected while the robot contacts the contact point to apply the set-point force (see at least detecting contact, and then achieving a desired force set-point in par. 0117)
	Given that Kennedy teaches using end-effector reaction force feedback in the process of achieving a set-point force, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform the contact stiffness calculation taught by Hatada while the robot is in the process of achieving the set-point force as well. The motivation to combine the teachings of Kennedy with that of Hatada would be to increase process efficiency by using the same reaction force feedback to achieve the set-point force and stiffness/rigidity calculations.  
Regarding Claim 13, Hatada teaches a controller (see at least control device in par. 0014), for controlling a robot having a plurality of movement axes and respective drives associated with the movement axes (see at least robot 12 and motors 29 in Fig. 1) and Kennedy teaches brakes associated with the movement axes (see at least actuators with brakes in par. 0025 and Claim 1 analysis for combination)
	Hatada as modified by Kennedy teaches a controller for implementing the method of Claim 1 (see Claim 1 for rejection of the method).
Regarding Claim 14, Hatada teaches A system (see at least spot welding system in par. 0014) comprising: a robot having a plurality of movement axes, and respective drives (see at least robot 12 and motors 29 in Fig. 1) Kennedy teaches brakes associated with the movement axes (see at least actuators with brakes in par. 0025 and Claim 1 analysis for combination)
Hatada as modified by Kennedy teaches a controller in accordance with Claim 13 for controlling the robot (see Claim 13 analysis).

Regarding Claim 15, Hatada teaches a computer program product for controlling a robot having a plurality of movement axes, and respective drives and brakes associated with the movement axes (see at least CPU in par. 0057), the computer program product comprising program code stored on a non-transitory, computer-readable medium (see at least ROM in par. 0057), the computer program, when executed by a computer, causing the computer to: 
	Hatada as modified by Kennedy teaches a computer program for implementing the method of Claim 1 (see Claim 1 analysis).

Claim 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatada as modified by Kennedy and further in view of Yates et al (US 20180049829; hereinafter referred to as Yates).
Regarding Claim 3, Hatada as modified by Kennedy teaches the method of Claim 1 (see Claim 1 analysis). Hatada and Kennedy fail to explicitly teach the following, but Yates does teach wherein the moving robot is already slowed down to apply the setpoint force to the contact point before the moving robot contacts the contact point (see at least “when the tool 2302 is within a close proximity zone of another tool or object, the controller can be configured to reduce the velocity of the tool 2302 to a close proximity velocity” and slowing down to collision velocity In par. 0079).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hatada and Kennedy to incorporate the teachings of Yates wherein the robot slows down the end effector prior to contacting an object in close proximity. The motivation to incorporate the teachings of Yates would be to reduce the velocity to a velocity low enough that tools or other objects will not be damaged (see par. 0079)
	
Regarding Claim 6, Hatada as modified by Kennedy teaches the method of Claim 2 (see Claim 2 analysis) further comprising: 
Hatada as modified by Kennedy fails to explicitly teach the following, but Yates does teach
detecting a distance between the robot and the contact point wherein detecting at least one of the current contact or imminent contact of the contact point is based on the detected distance (see at least determining that the tool is within a threshold distance of another tool or object and stopping or reducing to a collision velocity in par. 0079 interpreted as detecting imminent contact);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hatada and Kennedy to incorporate the teachings of Yates wherein the robot slows down the end effector prior to contacting an object in close proximity. The motivation to incorporate the teachings of Yates would be to reduce the velocity to a velocity low enough that tools or other objects will not be damaged (see par. 0079)

Claim 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatada in view of Kennedy and Michel et al (US 20110010008; hereinafter referred to as Michel).
Regarding Claim 8, Hatada as modified by Kennedy teaches the method of Claim 7 (see Claim 7 analysis). Hatada teaches wherein slowing down the moving robot by at least one of drives or brakes of the robot further depends on identifying a load on the spot welding gun due to contact with the workpiece from fluctuation in electric motor current (see at least par. 0144).
Hatada fails to explicitly teach the following, but Michel teaches using a theoretical model of the robot to identify differences between actual position and theoretical position due to the robot being under load (see par. 0029). 
Given that Hatada teaches slowing down after contact load is identified and rigidity of a workpiece is calculated based on motor current fluctuations (see par. 0144), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hatada to incorporate the teachings of Michel wherein a load on the robot can be identified by comparing actual position and theoretical model positions. The motivation to incorporate the teachings of Michel would be to add an additional way to detect contact and increase reliability of the robot detecting a load due to contact. 

Regarding Claim 12, Hatada as modified by Kennedy teaches the method of Claim 1 (see Claim 1 analysis). Hatada and Kennedy fail to teach the following, but Michel does teach wherein determining the stiffness comprises determining the stiffness based on a pose of the robot (see at least flexural rigidity of the robot calculated due to a load in par. 0029). 
Given that Hatada teaches determining contact rigidity of a workpiece (see par. 0144), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hatada to incorporate the teachings of Michel wherein the rigidity of the robot in a given pose is factored in and found using in a mathematical model of the robot. The motivation to incorporate the teachings of Michel would be to develop a more accurate model that minimizes the deviation between actual and theoretical positions of the robot (see par. 0029).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryu et al (US 20140379131)  teaches a robot that determines the stiffness of an environment around it through contacting the environment and achieves a desired contact force with the environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664